 AMERICAN FEDERATION OF TELEVISION AND RADIO ARTISTSAmerican Federation of Television and RadioArtistsWashington-BaltimoreLocal, AFL-CIOandBalti-more News American Division,The Hearst Corpo-ration.Case 5-CC-446August27, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSMCCULLOCH, BROWN, AND JENKINSOn January27, 1969,Trial Examiner Samuel MSinger issued his Decision in the above case, findingthat the Respondent,American Federationof Televi-sion and Radio Artists Washington-Baltimore Local,AFL-CIO,had engaged in certain unfair labor prac-tices as alleged in the complaint,and recommendingthat it cease and desist therefrom and take certainaffirmative action,as set forth in the attached TrialExaminer'sDecision.Thereafter,the Respondent filedexceptions to the Trial Examiner'sDecision and asupporting brief,the General Counsel filed a memo-randum in support of the Trial Examiner'sDecision,and the Charging Party filed its brief to the TrialExaminer as support for his Decision.The Respondent in the instant case, and therespondents inSan Francisco ExaminerDivision oftheHearst Corporation,185NLRB No.25, issuedthis day,fileda joint motion to consolidate thesetwo cases for purposes of decision.The ChargingParties and the General Counsel inbothcases havefiled oppositions thereto in their answers and respon-ses.The parties and some of the issues are differentand in our opinion no useful purpose would be servedby consolidating the cases.The motion is thereforedenied.The NationalLaborRelations Board has reviewedthe rulings of the Trial Examiner made at the hearingand finds that no prejudicial error was committed.They are hereby affirmed.The Board has consideredtheTrialExaminer'sDecision,the exceptions andbriefs, and the entire record in this case,and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby adopts as its Order the Recom-mended Order of the Trial Examiner as modified'See alsoSan Francisco Examiner Divisionof The Hearst Corporation,185 NLRB No 25593below, and hereby orders that the Respondent, Ameri-can Federation of Television and Radio Artists Wash-ington-BaltimoreLocal,AFL-CIO, its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Orderas herein modified:1.Substitute the following for footnote 26 of theTrial Examiner's Decision:"In the event that the Board's Order is enforcedby a Judgment of a United States Court of Appeals,thewords in the notice reading Posted by Orderof the National Labor Relations Board shall bechanged to read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcingan Order of the National Labor Relations Board."2.Substitute the attached Appendix for the TrialExaminer's.MEMBER BROWN, dissenting:Contrary to the majority, I would reverse the TrialExaminer and dismiss the complaint in its entirety.In my opinion, Section 8(b)(4)(B) does not proscribepicketing of a corporate enterprise in furtheranceof a basic economic dispute with a separate operatingdivision of that corporation. Therefore I would holdthat the picketing of Baltimore News American, aseparate operating division of The Hearst Corporation,being in support of contract demands in negotiationswithWBAL, also an operating division of Hearst,constituted legitimate primary activity.My positionin this regard is based essentially upon the reasoningand conclusions of Trial Examiner Marx inLos Ange-lesNewspaper Guild, Local 69, et al. (San FranciscoExaminer, Division of The Hearst Corporation),185NLRB No. 25, issued simultaneously herewith, andmy separate opinion in that case. However, I wishto emphasize that my difference with the majoritylies squarely in my disagreement with their conclusionthat the Hearst corporate enterprise is to be regardedas a neutral, unoffending employer with respect tolabor disputes involving its various operating seg-ments.It is a fact that separate operating divisions ofa single corporate enterprise do not qualify as aseparate "person" within themeaningof Section8(b)(4)(B) under a literal reading of the statutorydefinition of that term set forth in Section 2(1) ofthe Act.' Accordingly,unlessthat definition is broad-ened by interpretation, the entire Hearst corporationmust be regardedas a single"person" for purposesof the secondary boycott provisions, and all pressuresdirected at any operating division thereof would clearlySec. 2(1) providesThe term "person"includes one or moreindividuals,labor organiza-tions, partnerships, associations,corporations,legal representatives,trustees,trustees inbankruptcy,or receivers185 NLRB No. 26 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitute legitimate primary activity.Although, Imight concede, for purposes of argument, that Section2(1) might possibly be construed to regard the varioussegments of Hearst as separate persons, such an inter-pretation is hardly in keeping with the balance tobe maintained between the conflicting policies underly-ing Section 8(b)(4)(B).'Thus, through Section 13 of the Act, Congress,in unmistakable terms, preserved a labor organiza-tion's right to strike, "except as specifically provided.. . [in the Act]."4 It would seem contrary to thismandate to extend by interpretation any statutoryprovision which impairs the right to strike, and, con-sistent with Section 13, the Supreme Court has repeat-edlycautioned against interpretations of Section8(b)(4)(B)which restrict direct economic pressuresin primary labor disputes.'In this case we are confronted by nothing morethan a labor organization's attempt to apply strikepressures upon a single corporate enterprise to secureeconomic concessionsin itsdispute with a segmentof that enterprise. Quite obviously, Respondent, inorder to reach the Hearst enterprise, could only doso by imposing direct pressures on its other operatingdivisions such as the Baltimore News American. ThatHearst is a direct party to labor disputes involvingitsseparate divisions is not only inherent in thestructure of the enterprise but is a matter of coldeconomic fact. As was so cogently stated by TrialExaminer Marx in theSan Francisco Examinercase,supra:The "operating profits" made by the Hearst divi-sions are fuel for the total corporate body and,together with other economic resources of theCorporation, are available at its will to sustainany division in a contest of legitimate economicpressures involved in a labor dispute betweena union and the management of the divisionor, in other words, with Hearst. The right andpower of the Corporation to muster its economicresources to such an end, irrespective of their'Itisthe duty of the Board to balance "the dual congressionalobjectives of preserving the right of labor organizationsto bring pressureto bear on offendingemployers in primary labor disputesand of shieldingunoffendingemployersand others from pressures in controversies nottheir own "NLR B v Denver Buildingand Construction Trades Council,et al(Gould & P r e i s n e r ) ,341 U S 675, 692.'See 13 of the Act provides as followsNothing inthisAct except as specifically provided herein shallbe construed so as to either interfere with or impedeor diminishin any way the right to strike, or to affectthe limitationsor qualifica-tions on that rightSee e g,Local 1976, Carpenters vN L R B (Sand Door & PlywoodCo),357 U S 93, 99,Local 761, International Union of Electrical,Radio andMachineWorkers (General Electric Co) vNLR B,366U S 667 672,National Woodworkers Mfrgs Assn v N L R B,386 U S612, 625-627divisional source, underscores the need for recog-nition of a correlative right in the union toengage in "otherwise"lawful picketing of premis-es of the Corporation other than the disputesitus.Section 8(b)(4)(B) in my opinion cannot be readas conferring neutral status upon such an overallcorporate enterprise,or insulating Hearst from thelawful picketing in this case.Thatsection was designedsolelytocondemn direct pressures against "unof-fending employers"6or "some third party who hasno concern in ... [the dispute]."' "Judicial decisionsinterpreting the broad language of Section 8(b)(4)...of the Act uniformly limited its applicationto such`secondary'situations."National WoodworkersMfrs. Assn. v. N.L.R.B.,386 U.S. 612, 625-627.Toregard Hearst as a neutral party to the dispute involv-ingWBAL is to distort the balance to be maintainedbetween the competing interests underlying Section8(b)(4)(B)by shielding an offending employer fromhis own dispute.I cannot subscribe to such a resultand accordingly would find that Respondent's picket-ing of Hearst constituted traditional primary activityand did not violate Section 8(b)(4)(B).'See fn2, supra'International Brotherhoodof ElectricalWorkers, Loca1501 v NL.R B,181F 2d 34,37 (C A 2)senator Taft,who sponsored the formerSec 8(b)(4)(A), definedits purpose as followsThis provision makes it unlawful to resort to a secondary boycottto injure the Business of a third person who is wholly unconcernedin the disagreement between an employer and his employees 93Cong Rec 4323, Ii Leg Hist LMRA 1106APPENDIXNOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn agency of the United States GovernmentTo all members of American Federation of Televisionand Radio Artists Washington-Baltimore Local,AFL-CIOWE WILL NOT induce or encourage any individ-ual employed by Baltimore News American Divi-sion,The Hearst Corporation, or any other personengaged in commerce or in an industry affectingcommerce (other thanWBAL Division, TheHearst Corporation), to engage in a strike ora refusal in the course of his employment touse, manufacture, process, transport, or otherwisehandle or work on goods, articles, materials,or commodities, or to perform any services, wherean object thereof is to force or require personsengaged in commerce or in an industry affectingcommerce, to cease doing business with BaltimoreNews American Division, The Hearst Corporation. AMERICAN FEDERATION OF TELEVISION AND RADIO ARTISTSWE WILL NOT threaten, coerce, or restrainBaltimore News American Division, The HearstCorporation, or any other person engaged incommerce or in an industry affecting commerce(other than WBAL Division, The Hearst Corpo-ration),where an object thereof is to force orrequire persons engaged in commerce or in anindustry affecting commerce, to cease doing busi-nesswith Baltimore News American Division,The Hearst Corporation.AMERICAN FEDERATIONOF TELEVISION ANDRADIO ARTISTSWASHINGTON-BALTIMORE LOCAL,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone.This noticemust remainposted for 60 consecutivedays from the date of postingand must notbe altered,defaced, or covered by any othermaterial.Any questionsconcerningthis notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Building, Room 1019, Charles Center,Baltimore,Maryland 21202, Telephone 301-962-2822.TRIAL EXAMINER'S DECISIONSAMUEL M. SINGER,TrialExaminer: Upon a chargefiled on September 23, 1968, by Baltimore News AmericanDivision,The Hearst Corporation (herein called NewsAmerican),General Counsel of the National Labor RelationsBoard,by the Regional Director for Region 5, issued acomplaint on October 7, 1968, alleging that AmericanFederation of Television and Radio Artists Washington-BaltimoreLocal, AFL-CIO (hereincalled AFTRA or theUnion),had engaged in certain secondary boycott activitiesprohibited by Section 8(b)(4)(i)and (ii)(B) of the NationalLaborRelationsAct In general, the complaint allegedthat in furtherance of its labor disputewith WBALDivision,The Hearst Corporation(herein calledWBAL),AFTRApicketed the premises of News American (allegedly a second-ary or neutral employer)with objects of(a) inducing employ-ees of News American to strike or withhold their services;and (b) forcing or requiring News American to cease doingbusiness with WBAL and customers and suppliers of NewsAmerican.Pursuant to notice,a hearing was held before me inBaltimore,Maryland,on November 6, 1968. The parties595were represented by counsel and were afforded full opportu-nity to be heard and to introduce relevant evidence.Upon the entire record, the briefs received from theparties, and from my observation of the witnesses, I makethe following-FINDINGS AND CONCLUSIONSI. JURISDICTIONWBAL, a division of The Hearst Corporation (a Delawarecorporation),maintainsand operates radio and televisionstations in Baltimore,Maryland It is affiliated with theNational Broadcasting Company radio and television net-works and has an annual gross revenue exceeding $1 million.News American prints, publishes, and distributes a dailyand Sunday newspaperinBaltimore,Maryland, knownas "News American." It subscribes to interstate news serv-ices and nationally syndicated features, and advertises prod-ucts sold in interstate commerce. News American's annualgross revenue exceeds $200,000.Ifind thatWBAL and News American have at alltimesmaterial been engaged in commerce or industriesaffecting commerce within the meaning of the Act, andthat it is appropriate for the Board to assert jurisdiction.Ii.THE LABOR ORGANIZATION INVOLVEDRespondent Union is a labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction, the IssuesThe Union has represented WBAL's staff announcersand employees appearing before cameras and microphonesfor many years, its most recent collective agreements havingexpired on September 1, 1968' On September 21-afternegotiations for a new contract were broken off-AFTRAstruck and picketedWBAL in support of its contractdemands. Two days later (September 23), pickets appearedat the News American premises, 6 miles away (also inBaltimore).2 As a result, News American employees, repre-sented by unions other than AFTRA, refused to reporttowork until11 a m. onthat day when WBAL officialsprevailed upon the newspaper unions (Pressmen, Teamsters,ect.) to intervene and AFTRA withdrew its picket linefrom the News American premises. However, on October2 and 3 AFTRA pickets reappeared at News Americanand newspaper employees again refused to cross the picketlineThe September 23 and October 2-3 picketing resultedin loss of circulation of some newspaper editions and curtail-ment of the size of other editionsUnless otherwise indicated,all referencesare to 1968The picketsigns carried the legend"Informationto the public,Radio andTV performerson strike againstWBAL, Division of The HearstCorporation, Amencan Federation of TV and Radio Artists, AFL- CIO " 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon a petition of the regional Director filed on October2-under Section 10(l) of the Act, the United States DistrictCourt for the District of Maryland granted and ordertemporarilyenjoiningthe picketing at News AmericanOn October 21, the Court issued an opinion rejecting unioncontentions identical to those presented in the instant com-plaint proceeding.Penello v. American Federation of Televi-sion and Radio ArtistsWashington-Baltimore Local AFL-CIO,69 LRRM 2517.'In essence, the Union contends that the extension ofthe picket line to News American was not secondary activityproscribed by Section 8(b)(4) of the Act, on the groundthat News American was not a separate or neutral "person"entitled to the protection of that section. According tothe Union, the picketing was "primary" since, as "division,"of The Hearst Corporation ("Hearst"), News AmericanandWBAL constituted one "person" or "part" of oneperson, namely, of The Hearst Corporation. On the otherhand,General Counsel and the Charging Party contendthatWBAL and News American are separate and autono-mous operations, both as between each other and as betweeneach and Hearst, with no control over their day-to-dayoperations by Hearst; and, therefore, that News Americanisa neutral"person" entitled to the protection of thesecondary boycott provisions of the ActThe findings set forth below concerning the operationsof Hearst, WBAL, and News American are based on largelyundisputed evidence.'B. Operationsof Hearst,WBAL,and News AmericanThe Hearst Corporation, with headquarters in New YorkCity, owns 20 to 30 operating divisions comprising a widelydiversified empire. These divisions operate such enterprisesthroughout the country as newspapers,' radio, television,motion pictures, real estate, timberland, and cattle ranches.Hearst's three executives in New York are its president,executive vice president, and treasurer. As chief executive,the president appoints division heads, including publishersof newspapers and general managers of television and radiostationsDuring the period here involved, Brent Guntswas general managerof WBAL-TV, Alfred Burk,generalmanager of WBAL-Radio, and Mark Collins, publisherof News American.' None sits on Hearst's board of directors.However, each is responsible to Hearst's president andexecutive vice presidentHearst President Berlin testifiedthat he has instructed his division heads to "run it [theThe transcript of the 10(1) proceeding forms a part of the recordin this caseby stipulationThe District Court's findings and conclusionsare not,of course,binding in this proceedingSeeW W WallworkFargo, Inc,123 NLRB 91, 113, fn 33.The Unioncalled no witnesses in this orin the Courtproceeding,itdid solicitand secure stipulationsof fact andintroduceddocumentaryevidenceThe newspapers include the Seattle PostIntelligence,San FranciscoExaminer,Los AngelesExaminer,San Antonio Light, Boston RecordAmerican, Albany Times Union, Knickerbacher News (Albany, NewYork),and BaltimoreNews American Televisionand radio stationsare maintained in Pittsburgh,Milwaukee,Baltimore,and Puerto Rico'"Each also hasthe corporate title"vice-president"For example,Gunts' completetitle isVicePresidentand General Manager, WBALDivision,The Hearst Corporation The televisionand radio stations togeth-er composeone division (WBAL)division] as if they owned it," but that he has also advisedthem that "if the time came that they were not doingwhat I considered a satisfactory job . . then we wouldrelieve them and put someone else in "The record establishes that in actual practice each divisionhead has substantially complete authority in the day-to-day operations of his division. Hearst President Berlinemphasized that although a division head would occasionallycontact Hearst executives, whom they regard as their superi-ors, it is only the "bottomline" (i.e , the financial successof the enterprise) that he was "interested in "' News Amen-can Publisher Collins has final authority in all mattersrelating to formulation and effectuation of policy coveringnews, editorials, production, advertising, and circulation.Collins, as well as the television and radio managers (Guntsand Burk), determine the size of their own staffs, hireand fire, fix employee salaries, set advertising rates andservice charges, and formulate and implement labor relationspolicies. Each division subscribes separately to news servicessuch as the Associated Press and United Press, is freeto utilize any or none of Hearst-owned services and features(e g, Hearst Headline Service, King Features) or syndicatedcolumns, and controls its own editorial policies I A short-lived arrangement for an exchange of news between NevisAmerican and WBAL some 2 or 3 years ago proved unsuc-cessful and never was revivedThere is, however, some day-to-day contact between thetwo divisions Thus, there is a direct line connecting themthrough commercial telephone communications.WBALannounces on the air that it is "the News American Station"or is "affiliated with the News American," and that ithas a direct line "to the News Division and NBC."9 WBALadvertises in the News American and News Americanadvertises over WBAL, but these transactions are at arm'slength-at rates fixed by each medium for all advertisers.10Furthermore, the two divisions "compete actively for theadvertising dollar of the community."'It is clear, however, that until 2 years ago (November 1966), aHearst executive(Provost),with an office in Baltimore,possessed finalresponsibility over television and radio operations, including labor relations(Provost had countersigned and approved the last-September 1965-collective agreement on behalf of Hearst)Hearst President Berlin indicatedthat Provost was given overall jurisdiction over these operations whenHearst embarked into the television and radio field and,not being"familiar"with these industries,needed someone to maintain "closecontact" with Federal Communication Commission requirements It isundisputed however, that on Provost's retirement in November 1966,Hearst "dissolved" its New York Radio and Television Division, headedby Provost, and that the WBAL television and radio managers werethen instructed to operate the stations on their own It is to be notedthat Provost never had any similar connection with News AmericanAlthough News American may purchase newsprint from any source,it has apparently obtained it only from Hearst's newsprint division becauseof price considerationsSimilar economy considerations presumablyaccount for the television and radio managers' engineering service purchas-es from Hearst's engineeringoffice.'WBAL TelevisionManager Gunts testified that it was"not unusual"for television stations,owned or affiliated with newspapers,to announceand identify their affiliations, pointing out that another Baltimore televisionstation, connected with a Baltimore newspaper(presumably the "Sunpa-pers"),makes similar announcements10No cash passes between the divisions(the transaction is a "tradedeal"), but this is not unique among advertising mediaWBAL andNews American have similar arrangements with other non-Hearst advertis-ing media in Baltimore AMERICAN FEDERATION OF TELEVISION AND RADIO ARTISTSAlthough there is no interchange of employees betweenthe divisions, each contracts from time to time for servicesof certain personalities employed by the other. Thus, WBALhas engaged News American reporters and writers to broad-cast or serve on discussion panels and News Americanhas engaged WBAL personnel (e.g., Melva Zaal knownas "Mollie Martin") to write a column for News American.However, the individual involved enjoys the status of "inde-pendent contractor," unrelated to his employment by hisown division. Thus, for example, WBAL pays News Ameri-can Sports Editor Steadman a price for each show heperforms, does not clear its agreement with Steadman withPublisher Collins (nor Hearst), and each of the contractingparties (WBAL and Steadman) is free to terminate thearrangement at any time without reference to Collins orHearst.WBAL has hired personnel employed by othernewspapers and news services on a similar basis."As to fringe benefits, Hearst makes available to its divi-sions certain insurance, pension, and salary continuationplans or programs. Utilization of these, however, is leftto the judgment and discretion of each division head, eachdivision paying for operating expenses. One plan (the Broad-cast Pension Plan) is available only to Radio and televisionemployees represented by labor unions. A major medicaland hospitalization plan, in use at WBAL, has no relation-ship to Hearst. According to WBAL Manager Gunts,WBAL had rejected an alternate Hearst plan "which [it]didn't feel was quite rich enough for what we wantedinour division." Some of the plans in effect at NewsAmerican were negotiated between it and labor organizationsrepresenting its employees.Each division maintains its own separate financial system,pays and collects its own bills, and has separate bankaccounts from which it pays salaries and wages. It alsoprepares its own financial statements and budgets, butthese are submitted to Hearst in New York, primarilyfor informational purposes 12 The division heads may incuroperational expenses without limitation, but capital expendi-tures in excess of $10,000 require Hearst approval.Collective agreements between the divisions and labororganizations are administered by the division heads Eachdivision negotiates its own labor agreements independentlyof the other and of Hearst. Gunts and Burk negotiatedthe last (1965) contract with AFTRA for WBAL," and" The above-describedcontractual arrangements betweenWBAL andSteadman (and other News American personalities) exist despite a provi-sion in Steadman's"personal service" contract with Publisher Collins(signed by Collins on behalf of "The Hearst Corporation (BaltimoreNews American Division)") that Hearst "shall have the right to transfer"Steadman to any of its divisions Hearst President Berlin testified thatthis transfer or assignment clause"has never been used,never beenput in force " Publisher Collins' contract with Hearst contains the sameprovision, but in moving from one Hearst division to another he wasnever "transferred" under this clause, each of his assignments havingbeen negotiated as if Collins were an applicant" WBAL and News American officials (Gunts, Street, and Collins)testified that in all of their years of employment, their budget submissionswere never questioned by Hearst Hearst President Berlin likewise indicatedthat the division head had wide latitude on budget matters, but healso commented that "If he goes overboard he will hear from us" Gunts, in charge of television operations, and Burk, of radio operations,signed theAFTRA contract jointly on behalf of "WBAL Division, TheHearst Corporation "597Collins and Street (his subordinate) negotiated for NewsAmerican with other unions '° While the last contractbetween AFTRA and WBAL (September 1965-September1968) provided that it "shall not become binding and effec-tive . until it has been countersigned" by an "appropriateexecutive of the Hearst Corporation" (as well as byAFTRA's "National Executive Secretary"), no such provi-sion appeared in News American's contracts with any labororganization 15Both WBAL and News American retain the same local(Baltimore) attorneys to handle legal matters, includinglabor relations problems. However, neither seeks nor obtainsdirection or guidance thereon from Hearst's New Yorklegal department or labor relations staff.WBAL's applications for renewal of broadcast stationlicense, filed with the Federal Communications Commissionin June 1966 (the most current applications), were madein the name of Hearst as owner, but signed by the localmanager as "Vice President for WBAL", the person tobe communicated with was listed as D C. Provost in NewYork 16 Among other things, the applications listed theradio and television stations "owned and operated" byHearst in other localities, described the type of coverageon the air (including its "featuring the best-known, best-qualified reporters, commentators") and, insofar as NewsAmerican is concerned, stated that it had "direct wires"to it as well as to the National Broadcasting Company."C. Analysis and Conclusions1.It is undisputed that in furtherance of its disputewith WBAL, the Union (AFTRA) picketed News American,whose employees were members of other unions. As aresult, employees refused to cross the picket line and thenewspaper was forced to curtail publication, distribution,and circulation There is no question that by its picketing,theUnion induced and encouraged employees of NewsAmerican to strike and withhold their services from their" News American has contractualrelationswith 11 labor organizationswith whom it has 14 signed contracts,none of itsemployees are representedby AFTRA Thenegotiationswith 6 of the 11 unions were conductedjointly with a non-Hearst newspaper, the Baltimore Sun ("Sunpapers")" The earlier WBAL-AFTRA contract (September 1963-September1965) required only approval by the Union'snationalexecutive secretary,none by Hearst It will be recalled that when the 1965 contract wasexecutedWBAL's operations were still supervised by Hearst's Radioand Television Division, headed by Provost, which may account foraddition of a line in the 1965 contract providing for execution by "Radio-TV Division-the Hearst Corporation " In the recent 1968 negotiationsprior to the strike, the Union's draft proposals retained the 1965 contractlanguage concerningneed for Hearst approval, but this matter was notdiscussed in the negotiationsWBAL Manager Gunts testified that henow has final authority to conclude and sign a collective agreement"without reference to New York "16As previously noted, Provost was head of'Hearst's Radio and Televi-sionDivision and had overall supervision ofWBAL's operations untilhis retirement (and dissolution of the Hearst division) in November1966" The applicationalso stressedthe station's other contacts for expedi-tious handling and processing of news from various sources,including"contactmaintained with Baltimore News-Amencan daily newspaper,so that reporters can be dispatchedto the sceneof fast-breaking localnews events " 598DECISIONSOF NATIONALLABOR RELATIONS BOARDemployer, and, further, , that the Union restrained andcoercedNews American with an object of forcing it tocease doing business withWBAL and News Americancustomers and suppliers I so find The sole question iswhetherNews American is a "person" entitled to theprotection of the secondary boycott provisions of Section8(b)(4)As noted(supra,III,A), the Union contends thatit isnot-on the ground that News American and WBALeach constitutes "part" of one person (The Hearst Corpora-tion) or that the two divisions together compose a single"person " Accordingly, the Union contends the picketingwas protected "primary" activity On the other hand, Gener-alCounsel and Charging Party contend that WBAL andNews American are separate and autonomous operations,both as between each other and as between each andHearst,with no control over their day-to-day operationsby Hearst; that the two divisions constitute separate anddistinct employing entities, and, therefore, that News Ameri-can is a neutral "person" entitled to the protection ofthe secondary boycott provisionsSection 8(b)(4) provides, in relevant part, that it shallbe an unfair labor practice for a labor organization:(i)to engage in, or to induce or encourage anyindividual employed byany personengaged in com-merce or in an industry affecting commerce to engagein, a strike or a refusal in the course of his employmentto . . . transport, or otherwise handle or work onany goods . . . or to perform any services; or (ii)to threaten, coerce, or restrainany personengagedin commerce or in an industry affecting commerce,where in either case an object thereof is:(B) forcing or requiringany personto cease..handling, transporting, or otherwise dealing in theproducts of any other produceror to cease doingbusinesswithany other person . .Provided,Thatnothing contained in this clause (B) shall be construedto make unlawful, where not otherwise unlawful, anyprimary strike or primary picketing. ..[Emphasissupplied ]Section 2(1) of the Act provides-The term "person" includes one or more individuals,labor organizations, partnerships, associations, corpora-tions, legal representatives, trustees, trustees in bank-ruptcy, or receiversAs the Board and courts have repeatedly pointed out,Section 8(b)(4) was aimed at "shielding unoffending employ-ers and others from pressures in controversies not theirown."N.L.R.B. v Denver Building and Construction TradesCouncil, et al [Gould & Preisner],341 U S 675, 692"It [was] aimed to restrict the area of industrial conflictinsofar as this could be achieved by prohibiting the mostobvious,widespread, and, as Congress evidently judged,dangerous practice of unions to widen that conflict."Local1976,United Brotherhood of Carpenters and Joiners ofAmerican, AFL, etc.[Sand Door & Plywood Co ] v.N.L.R.B.,357 U.S. 93, 100 See alsoLocal 761, InternationalUnion of Electrical, Radio and Machine Workers [GeneralElectric Co ] v N.I,.R B.,366 U.S. 667, 672. In implement-ing Section 8(b)(4), the Board and courts have given broadmeaning to the term "person" falling within the protectivescope of the section. As stated inDepartment & SpecialtyStoreEmployees Union, Local 1265, R. C.I.A., AFL-CIO[OaklandG R Kinney Co ] v. Brown,284 F.2d 619,626 (C A 9), the statute is "to be broadly and liberallyconstrued to accomplish its intended purpose," always bear-ing in mind"the mischief sought to be remedied."Although determination of which entity is the "primary"employer who may be picketed is not always easy to make(Cf.Local 761, I. U.E. v. N.L.R B., supra,366 U S. at673), the general rule is that the primary employer isthe one with whom the union has its basic dispute; i.e.,the one "with whom theunion isprincipally at odds "Local 1976, Carpenters v.N.L.R.B., supra,357 U.S. at99. See alsoN.L.R B. v International Brotherhood of Team-sters,Local 294 [Island Dock Lumber, Inc ] 342F 2d18, 22 (C.A 2) Only the primary employer is in a positionto grant the union's demands and to resolve the underlyingdispute. To assist them in determining the primary employerwho may be picketed, and the circumstances when hemay be picketed in order not to enmesh a secondary employ-er in the dispute, the Board and courts have often founditnecessary to set up guidelines;" and in doing this, theywill look behind artificial "legal" persons and ignore corpo-rate structures to determine the true employerAs theSupreme Court has said, whether or not picketing is protect-ed by Section 8(b)(4) is not "dependent on fortuitousarrangements that have no significance so far as the evilsof the secondary boycott are concerned "NL.R.B. v DenverBuilding Trades Council, supra,341 U S at 693."Thus, under the so-called "ally" doctrine two corporations,commonly controlled or engaged in closely integrated opera-tions,may be regardedas a singleemploying enterprise.Miami Newspaper Printing Pressmen's Local No. 46 [KnightNewspapers,Inc. ]v.N.L R.B.,322F.2d 405, 409(C A.D.C.), enfg 138 NLRB 1346 20 Although separate"legal entities,"bothare "allies" in,and parties to, theunion'sdispute with one of them, and both are vulnerableto union economic pressures and picketing. However, com-mon ownership alone is not sufficient, nor mere existenceof a potential, for common control.Drivers,Chauffeursand Helpers Local No. 639, etc. (Poole's Warehousing, Inc.),158NLRB 1281, 1286 Of paramount significance is the1°SeeSailors'Union of Pacific, AFL (Moore Dry Dock Company),92NLRB 547, 549 ("common situs" picketing), , Local 761, 1 U E VNL R B, supra,366 U S 672 ("reservedgate" picketing),InternationalHod Carriers,Building and CommonLaborers' Union ofAmerican, LocalNo 41, AFL-CIO (CalumentContractorsAssociation), 133 NLRB512("areastandard" picketing),NLR BvBusinessMachine andOffice ApplianceMechanicsConference Board, Local 459,InternationalUnion of Electrical,Radio & MachineWorkers,CIO [Royal Typewriter Co 1228 F 2d553, 555-559 (C A 2) (picketingdirected at "struck work")" CfNLR.B. v Hearst Publications, Inc,322 U S 111, 129[T]he broadlanguage ofthe Act's definitions, which in terms rejectconventional limitationson such conceptionsas"employee,""employer," and "labor dispute,"leaves no doubtthat its applicabilityis to be determinedbroadly, indoubtful situations,by underlyingeconomicfacts rather than technically and exclusively by previouslyestablished legal classificationsSee alsoJ G Roy and Sons Company v NLRB,251 F 2d771 (C A1),BachmanMachine Company v N.LR B,266 F 2d 599,603-605 (C A 8) AMERICAN FEDERATION OF TELEVISION AND RADIO ARTISTSnature of the day-to-day operations and of labor policiesin the entities in question2.The instant case involves one corporation (Hearst)and two unincorporated divisions thereof, with one of which(WBAL) the Union had a dispute Apparently even undertheUnion's theory of the case, News American (whichthe Union picketed in furtherance of its dispute with WBAL)would qualify as a neutral, secondary employer under Sec-tion 8(b)(4) if the newspaper were incorporated as a separatelegal entity. Cf.Miami Newspaper Printing Pressmen's LocalNo.46 v.NL R.B., supra,322 F.2d 405 (C.A.D.C) TheUnion frankly stated in the complaint hearing that it"make [s]no serious argument that theday-to-day operationsof the News American and WBAL are so interwined asto represent one." That the two divisions, vis-a-vis eachother, constitute separate employing entities, independentof each other, is established by the fact that they areengaged in two distinct and separate aspects of communica-tionsmedia; that they establish their own advertising ratesand service charges; that they are in daily competitionwit:' each other for the advertising dollar; that they handleallmatters of employment (hiring, firing, employee benefits,etc ) and effectuate labor relations policies and adminstration(e.g., collective agreements and mattersarisingthereunder)completely independent of each other; that theymaintainseparate financial systems and separate bank accounts fromwhich they pay allsalaries andwages, and that they payand collect their own bills. There is, of course, some degreeof cooperative contact between the two divisions, as whereaNews American personality is allowed to appear onWBAL, but such individual is engaged as an independentcontractor (in the same way as WBAL engages personalitiesfrom other newspapers) and the individual appears independ-ently of the dictates of News American.The record further establishes, and I find, that eachdivision constitutes a separate employing entity vis-a-visHearst.As shown, Hearst permits each division head tooperate the division as if it were "his own." News AmericanPublisherCollins exercises complete authority over thenewspaper operations and General Managers Gunts andBurk over the television and radio operations. AlthoughHearst makes available certain news services (King Features,Hearst Headline Service, Hearst Newsprint), professionalservices (engineering),and benefit plants (pensions, insur-ance, etc.) to both divisions (as well as to other Hearst-owned divisions), use of these Hearst services is optionalwith each division head Similarly, the fact that both NewsAmerican and WBAL use the same local (Baltimore) legalcounsel isnot determinative, since each division head estab-lishes his own labor-policy; and, significantly, neither availshimself of Hearst's New York advisory labor relationsstaff.contrary to the Union, I see nothing particularlysignificant in the fact that WBAL,in licenserenewal applica-tionswith the Federal Communications Commission andin announcementson the air, holds itself out (to the public)as a Hearst instrumentality." As we have seen, commonownership alone does not establish a single employing entity." As the Union points out,in itsJune 1966 application with FCC,WBAL statedthat it was"owned and operated" by Hearst However,599To be sure, several other factors relied on by the Unionraise more substantial questions. Thus, as the Union pointsout, bothWBAL and News American are required tomake periodic financial reports to Hearst, including profit-and-loss statements. Capital expenditures exceeding $10,000must receive Hearst approval. Personal contracts with cer-tain personalities reserve to Hearst the right to transferthe individual to other Hearst divisions Finally, Hearstdesignates the division head who is answerable to Hearst.However, the record shows that the financial reports arebasically routine and informational in nature, that Hearsthas not actually vetoed capital expenditures, that it hasnot exercised its right to transfer or move individuals fromdivision to division, and that the division heads exercisecomplete and final authority over day-to-day operationsHence, insofar as it appears, the Union established onlythe existence of "potential" control. However, the crucialtest is not whether power to control exists. "There mustbe in addition such actual or active common control, asdistinguished from merely a potential, as to denote anappreciable integration of operations and management poli-cies."Drivers,Chauffeurs and Helpers Local No. 639, etc.(Poole'sWarehousing, Inc.),158NLRB 1281, 1286 SeealsoMiami Newspaper Printing Pressmen's Local No. 46vN.L.R.B., supra,322 F.2d at 408-409;J.C.Roy andSons Company v. N.L.R.B., supra,251 F.2d at 774-775.It is difficult to believe that a three-man Hearst hierarchycould feasibly and effectively control from New York Citythe day-to-day operations of some 20 to 30 divisions ofa widely diversified nature, situated throughout the countryPractical and sound economic considerations alone wouldsupport Hearst President Berlin's statement that each divi-sion head is lodged with complete discretion and authorityin operating his division. Nor would the result reachedherein be altered by the fact that Hearst stands "in anadvisory [as distinguished from] an executive capacity."Miami Newspaper Printing Pressmen Local No. 46, etc.(Knight Newspapers, Inc.),138 NLRB at 1347.3.The Union's basic contention is a legal one. It contendsthatwhile the integrated operation and common controltestmay be used to determine if two different corporationsor legal entities constitute a single "person" or employingenterprise, this cannot be done where only one corporationor legal entity, such as Hearst, is involved. Accordingto the Union, "Parts of the same entity [divisions of Hearst]cannot be considered as an innocent or genuinely thirdparty" for which 8(b)(4) protection was designed. TheUnion points out that while the Board has sometimes"made one `person' out of two separate legal entities,"this "is something different than making two persons outof one legal entity." "In short," as the United States DistrictCourt for the District of Maryland(supra,III,A) putit,"they [the Union] say under the definition of `persons'as previously noted, this application was filed prior to dissolution ofHearst'sNew York Radio and Television Division and retirement inNovember 1966 of its head (Provost) who until then supervised WBALoperations.As also noted, Provost had countersigned and approvedWBAL's 1965 collective agreement prior to his retirement The recordestablishes that no such approval from any Hearst executive is presentlyrequired. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou can make many into `one person' but you cannotmake one into many." (69 LRRM at 2519). I am nomore persuaded by the Union's argument than was theUnited States District Court which held that the Union's"tenuous thread of legal oneness" theory was insufficient"to deny the News-American the protections of the Act."69 LRRM at 2521.Itappears, as the Union suggests, that the Board hasnot directly passed on the question whether an unincorporat-ed division, or part of a corporate entity, may constitutea "person" under Section 8(b)(4). The parties cite no casedirectly in point and my research has uncovered none.However, viewed in the light of the legislative historyof the section, the breadth of protection offered by it,the liberal construction given to the term "person" bythe Board and courts, and the fact that it is the substanceand not form or structure of the employing entity to whichthe Board and courts look in determining obligations andbenefits under the National Labor Relations Act, I seeno reason in principle why the term "person" should notbe interpreted to comprehend in circumstances such ashere, a division of a corporation not itself qualifying asa "legal entity" under technical, common law conceptsTo begin with, contrary to the Union's contention, thecategories listed in Section 2(1) of the Act as falling withinthe term "person," are not all-inclusive The section merelystates that the term "includes" "individuals" and certainentities such as "partnerships, associations, corporations."Nothing in the literal reading of Section 2(1) precludesdivisions or parts of "corporationsfrom qualifying as"persons" if they constitute separate and autonomousemploying entities. In other words, as the Supreme Courtin effect held, Section- 2(1) is an open-end definition. This,inLocal Union No. 25, International Brotherhood of Team-sters,etc.v.New York, New Haven & Hartford RailroadCo., 350 U.S. 155, decided before the 1959 amendmentsto the Act, the Supreme Court held that a railroad wasprotected against secondary pressures even though specifical-ly excluded from the reach of the National Labor RelationsAct by virtue of the definition of "employer" (Section2(2) of the Act). The court stated that "since railroadsare not excluded from the Act's definition of `person,'they are entitled to Board protection, from the kind ofunfair labor practice proscribed by Section 8(b)(4)(A)."350- U.S. at 231. Applying this Supreme Court holding,the Board, inLocal Union No. 313, I.B.E. W. (Peter D.Furness Electric Co.),117 NLRB 437, enfd. 254 F.2d 221(C.A. 3), extended the protection of Section 8(b)(4) to"political subdivisions" such as a county, even thoughsuch entities were likewise not enumerated in Section 2(1).The legislative history of the 1959 amendments to theAct made it crystal clear that Congress meant to expandthe concept of "employer" as used in Section 8(b)(4) toits fullest scope, or as one leading exponent of the legislationput it, "t& its full dictionary meaning."22 In my view,such a comprehensive definition of "employer" readilyencompasses a separate, autonomous, and independentlyoperated division of a corporation, which is materiall3" See, e.g , II Legislative History ofthe Labor-1vianagement Reportingand DisclosureAct of 1959, 1857 (GPO 1959).free from interference and control of its parent organization.In the instant case,WBAL and News American eachconstitutes such divisionWBAL-not News American orHearst-is the employer with whom the striking AFTRAemployees had the dispute. WBAL establishes their wagesand working conditions and it alone is in a position togrant the Union's demands and to resolve the underlyingdispute at the bargaining table. As in the typical secondaryboycott, the picketed employer (News American) couldhelp the primary employer (WBAL) only by ceasing todo business with it.Moreover, as the Supreme Court has stressed, a statutelike the Taft-Hartley Act is not susceptible to "mechanical"application.Local 1976, Carpenters v. N.L.R.B., supra,357U.S. at 100. See alsoLocal 761, I. U.E. v. N.L.R.B., supra,366 U.S. at 672;National Woodwork Manufacturers Associa-tion, et al. v.N.L.R.B.,386 U.S. 612, 619. "[T]his section8(b)(4)(A) and (B) cannot be read or applied literally;itmust be construed ... applying the intent of the statuteto the facts in the case."Local No. 24, International Brother-hood of Teamsters, etc. to C E. Transportation] v.N.L.R.B.,266 F 2d 675, 68t) (C.A.D.C.).23 To accept theUnion's interpretation that a corporation can have no sepa.rate and independent employing entities within it would,as the Union frankly asserted at the hearing, legally sanctioncarrying its dispute with WBAL (and picketing) not onlytoNews American (6 miles away in the same city), butto everyone of Hearst's numerous divisions (newspapers,radio and television stations, motion pictures, real estatefacilities, etc.) in every part of the country. Such enlargementof the area of industrial conflict would create a situationwhereby distant, diverse, and independently operated enter-prises of a conglomerate could be embroiled in labor disputeswhich they could not help resolve. It is no answer tosay, as the Union suggests, that Hearst only had to incorpo-rate its divisions to escape disruptions. Such argumentexalts form over substance and, if it were to prevail, woulddefeat the overall statutory objective to insulate employingentities from controversies not their own. As in otherareas of industrial relations, the Board must look beyond"organizational form" and evaluate the nature and statusof the enterprise in the light of industrial reality. Cf.N.L.R.B. v. Hearst Publications, Inc.,322 U.S. 111, 129.24Although, as stated, the Board has not directly ruledon the question whether a division or unit of a corporateentitymay qualify as a "person" under Section 8(b)(4),itdid consider the legality of picketing one unit of acorporation where the dispute existed between the unionand another unit, but the Board decided that case ongrounds other than here advanced. InAlexander Warehouse& Sales Company,"the union, in furtherance of a labore3See alsoN L R B v Fruit and Vegetable Packers & Warehousemen,Local 760 [Tree Fruits Labor Relations Committee, Inc ], 377 U S58,71-72li]t is a familiar rule, that athing may be within the letter ofthe statute and yet not within thestatute, becausenot within itsspirit,nor within the intention of the makers "" See also,e g,N.LR B. v Condenser Corporation of America,128F 2d 67, 71-72 (C A3),N.L R BvGibraltar Industries,Inc., etaL,307 F,2d%28iC A 4)." InternationalBrotherhood of Teamsters, Chauffeurs,Wrrehousemenand Helpers of America, AFL-CIO, and Local 179, etc. (Alexander Ware-house &Sales Company),128 NLRB 916 AMERICAN FEDERATION OF TELEVISION AND RADIO ARTISTSdispute with a warehouse owned by a corporation, picketedtwo other warehouses maintained by that corporation intwo other cities. The Board dismissed the 8(b)(4) chargesnot on the ground that the corporation was a single legalentity operating three warehouses which were not separatelegal entities, but on the ground that the two allegedlyneutral warehouses were sufficiently "allied" to the third(by virtue of common general supervision, central purchases,pooled shipments, and interchange of employees) to allconstitute an integrated enterprise. 128 NLRB at 919 If,as the Union here contends, a single corporation cannothave more than one "person" within itself, or among itsdivisions, that simple pronouncement would have been asufficient basis for dismissal without the need for examiningthe various factors of control, integration, day-to-day opera-tions, etc.The instant case is, as the Union concedes, strikinglysimilar to a case recently decided by the United StatesDistrict Court for the Northern District of California(Ken-nedy v. San Francisco-Oakland Newspaper Guild,69 LRRM2301) which, as here, involved two divisions of Hearst.There, the Court enjoined picketing at one Hearst division(The San Francisco Examiner division) in furtherance ofa dispute with another Hearst division (Los Angeles Heralddivision), holding that each constituted a "person" underthe Act, since each operated as separate, autonomous enti-ties, free of control by Hearst in its day-to-day operationsand in its labor relations policiesFor all of the foregoing reasons and on the entire record,Ifind and conclude that News American was a "person"under Section 8(b)(4) of the Act, entitled to protectionagainst secondary pressures. I find that AFTRA's picketingof the News American premises in furtherance of its disputewithWBAL was in violation of Section 8(b)(4)(1) and(u)(B) of the ActCONCLUSIONS OF LAW1.The Union (AFTRA) is a labor organization withinthe meaning of Section 2(5) of the Act2.WBAL and News American are employers engagedin commerce or industries affecting commerce within themeaning of Sections 2(2), (6), (7) and 8(b)(4) of the Act3.WBAL and News American are "persons" withinthe meaning of Sections 2(1) and 8(b)(4) of the Act.4.By picketing the premises of News American, withwhich it had no labor dispute, the Union has engagedin,and has induced and encouraged individuals employedby News American to engage in a strike or refusal toperform services, and has threatened, coerced, and restrainedNews American, with an object in each case of forcingor requiring persons engaged in commerce or in an industryaffecting commerce, to cease doing business with NewsAmerican, and thereby has violated Section 8(b)(4)(i) and(n)(B) of the Act5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent Union has engaged inunfair labor practices within themeaning of Section8(b)(4)(i) and (ii)(B) of the Act, I shall recommend the601customary cease-and-desist order and the usual affirmativerelief ordered in cases of this nature, including postingof notices.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record, and pursuantto Section 10(c) of the Act, I hereby make the following-RECOMMENDED ORDERAmerican Federation of Television and Radio ArtistsWashington-Baltimore Local, AFL-CIO, its officers, repre-sentatives, and agents, shall.ICease and desist from-(a) Inducing or encouraging any individual employedby Baltimore News American Division, The Hearst Corpora-tion,or any other person engaged in commerce or inan industry affecting commerce (other than WBAL Division,The Hearst Corporation), to engage in a strike or a refusalin the course of his employment to use, manufacture, proc-ess, transport, or otherwise handle or work on goods,articles,materials, or commodities, or to perform any serv-ices,where an object thereof is to force or require personsengaged in commerce or in an industry affecting commerce,to cease doing business with Baltimore News AmericanDivision, The Hearst Corporation.(b) Threatening, coercing, or restraining Baltimore NewsAmerican Division, The Hearst Corporation, or any otherperson engaged in commerce or in an industry affectingcommerce (other than WBAL Division, The Hearst Corpo-ration),where an object thereof is to force or requirepersons engaged in commerce or in an industry affectingcommerce, to cease doing business with Baltimore NewsAmerican Division, The Hearst Corporation.2.Take the following affirmative action designed to effec-tuate the policies of the Act:(a)Post at its offices and meeting halls copies of theattached notice marked "Appendix "26 Copies of said notice,on forms provided by the Regional Director for Region5, after being duly signed by its authorized representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for at least 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Furnish said Regional Director signed copies of theaforesaid notice for posting by WBAL Division, The HearstCorporation, and by Baltimore News American Division,The Hearst Corporation, they being willing, at places wherethey customarily post notices to their employees."'bIn the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted for thewords "the Recommended Order of a Trial Examiner" in the noticeIn the further event that the Board's Order is enforced by a decreeof a United States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted forthe words "a Decision and Order "" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify the RegionalDirector for Region 5, in writing, within 10 days from the date ofthis Order, what steps Respondent has taken to comply herewith "